UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission File No. 0-21820 KEY TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Oregon (State or jurisdiction of incorporation or organization) 93-0822509 (I.R.S. Employer Identification No.) 150 Avery Street Walla Walla, Washington (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(509) 529-2161 Securities registered pursuant to Section 12(b) of the Act: Title of each class Common Stock, no par value Preferred Stock Purchase Right Name of each exchange on which registered The NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨ Noý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes¨ Noý Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesý No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesý No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ý Non-accelerated filer ¨ (Do not check if a smaller reporting company.) Smaller reporting company o Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Noý The aggregate market value of the Registrant's common stock held by non-affiliates on March 31, 2011 (based on the last sale price of such shares) was approximately $103,613,457. There were5,349,577 shares of the Registrant's common stock outstanding on December 2, 2011. DOCUMENTS INCORPORATED BY REFERENCE Parts of Registrant's Proxy Statement, dated on or about January 3, 2012, prepared in connection with the Annual Meeting of Shareholders to be held on February 8, 2012 are incorporated by reference into Part III of this Report. Table of Contents KEY TECHNOLOGY, INC. 2-K TABLE OF CONTENTS PAGE PART I Item 1. BUSINESS 2 Item 1A. RISK FACTORS 11 Item 2. PROPERTIES 18 Item 3. LEGAL PROCEEDINGS 18 PART II Item 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 19 Item 6. SELECTED FINANCIAL DATA 21 Item 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 33 Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 35 Item 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 62 Item 9A. CONTROLS AND PROCEDURES 62 PART III Item 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 63 Item 11. EXECUTIVE COMPENSATION 63 Item 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 63 Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 63 Item 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 64 PART IV Item 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 64 SIGNATURES 67 EXHIBIT INDEX 68 Table of Contents INFORMATION CONCERNING FORWARD-LOOKING STATEMENTS From time to time, Key Technology, Inc. (“Key” or the “Company”), through its management, may make forward-looking public statements with respect to the Company regarding, among other things, expected future revenues or earnings, projections, plans, future performance, product development and commercialization, and other estimates relating to the Company’s future operations.Forward-looking statements may be included in reports filed under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), in press releases or in oral statements made with the approval of an authorized executive officer of Key.The words or phrases “will likely result,” “are expected to,” “intends,” “is anticipated,” “estimates,” “believes,” “projects” or similar expressions are intended to identify “forward-looking statements” within the meaning of Section 21E of the Exchange Act and Section 27A of the Securities Act of 1933, as amended, as enacted by the Private Securities Litigation Reform Act of 1995. Forward-looking statements are subject to a number of risks and uncertainties, the occurrence of any of which could cause the price of the Company’s common stock to fluctuate significantly, making it difficult for shareholders to resell common stock at a time or price they find attractive.The Company cautions investors not to place undue reliance on its forward-looking statements, which speak only as to the date on which they are made.Key’s actual results may differ materially from those described in the forward-looking statements as a result of various factors, including those listed below: · changes in general economic conditions and disruption in financial markets may adversely affect the business of the Company’s customers and the Company’s business and results of operations; · ongoing uncertainty and volatility in the financial markets related to the U.S. budget deficit, the European sovereign debt crisis and the state of the U.S. economic recovery may adversely affect the Company’s operating results; · economic conditions in the food processing industry, either globally or regionally, may adversely affect the Company's revenues; · the loss of any of the Company’s significant customers could reduce the Company’s revenues and profitability; · the Company is subject to pricing pressure that may reduce the Company’s profitability; · the failure of the Company's independent sales representatives to perform as expected would harm the Company's net sales; · the Company may make acquisitions that could disrupt the Company’s operations and harm the Company’s operating results; · the Company's international operations subject the Company to a number of risks that could adversely affect the Company’s revenues, operating results and growth; · fluctuations in foreign currency exchange rates could result in unanticipated losses that could adversely affect the Company's liquidity and results of operations; · advances in technology by competitors may adversely affect the Company’s sales and profitability; · the Company’s new and existing products may not compete successfully in either current or new markets, which would adversely affect the Company’s sales and operating results; · the Company’s expansion into new markets, increasingly complex projects and applications, and integrated product offerings could increase the Company’s cost of operations and reduce gross margins and profitability; · the Company’s product offerings depend, to a certain extent, on products and components manufactured by others; · the Company's information systems, computer equipment and information databases are critical to its business operations, and any damage or disruptions could adversely affect the Company's business and results of operations; · the Company’s potential inability to retain and recruit experienced management and other key personnel, or the loss of key management personnel, may adversely affect the Company’s business and prospects for growth; · the potential inability to protect the Company’s intellectual property, especially as the Company expands geographically, may adversely affect the Company’s competitive advantage; · intellectual property-related litigation expenses and other costs resulting from infringement claims asserted against the Company by third parties may adversely affect the Company’s results of operations and its customer relations; · the Company's dependence on certain suppliers may leave the Company temporarily without adequate access to raw materials or products; · the Company's operating results are seasonal and may further fluctuate due to severe weather conditions affecting the agricultural industry in various parts of the world; 1 Table of Contents · the limited availability and possible cost fluctuations of materials used in the Company's products could adversely affect the Company's gross margins; · compliance with recently passed health care legislation may adversely affect the Company’s business; · the Company’s reported results may be affected adversely by the implementation of new, or changes in the interpretation of existing, accounting principles or financial reporting requirements, which could require the Company to incur substantial additional expenses; and · compliance with changing regulation of corporate governance and public disclosure will result in additional expenses to the Company and pose challenges for the Company’s management. Given these uncertainties, readers are cautioned not to place undue reliance on the forward-looking statements.The Company disclaims any obligation subsequently to revise or update forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. PART I ITEM 1. BUSINESS. General The Company was founded in 1948 as a local producer of vegetable processing equipment.The Company has evolved into a worldwide supplier of process automation solutions to the food processing industry and other industries such as tobacco and pharmaceuticals. The present Company was incorporated in 1982 as a result of a management buyout of the predecessor organization. The Company and its operating subsidiaries design, manufacture, sell and service process automation systems that process product streams of discrete pieces to improve safety and quality.These systems integrate electro-optical automated inspection and sorting systems with process systems that include specialized conveying and preparation equipment. The Company provides parts and service for each of its product lines to customers throughout the world. Net sales for the year ended September 30, 2011 were $116.3 million compared with $115.8 million for fiscal 2010 and $105.5 million for fiscal 2009.The Company reported net earnings for fiscal 2011 of $1.5 million, or $0.27 per diluted share, compared with net earnings of $3.6 million, or $0.69 per diluted share, for fiscal 2010 and a net loss of $491,000, or $0.10 per diluted share, for fiscal 2009.Export and international sales for the fiscal years ended September 30, 2011, 2010 and 2009 accounted for 41%, 50% and 43% of net sales in each year, respectively.Total assets at September 30, 2011 were $94.4 million compared to $91.3 million at September 30, 2010 and $80.7 million at September 30, 2009. Industry Background Food Processing Industry The Company’s primary market is the food processing industry where processors strive to remove foreign material and product defects from the production line to produce high quality product and assure food safety.Historically, removing foreign material and defects has been a manual operation in food processing plants, but the subjective and inconsistent nature of human inspection results in unpredictable product quality and safety while yield loss and the high cost of labor negatively affect the food processor’s profitability. The Company’s strategy is to offer automated inspection systems that reduce reliance on manual inspection and address the common food processing industry problems associated with high labor costs, availability of labor, inadequate yields, and inconsistent product quality and food safety.In highly developed markets, including those in North America and Western Europe, the substitution of automated inspection for manual inspection is well underway.Food processors in these regions typically appreciate the value of replacing manual inspection with automated systems and look for systems that will help maximize yields, product quality and food safety. Within the food processing industry, the greatest opportunities for automated inspection systems have been in potatoes, vegetables, and fruits where the frequency and severity of foreign material and defects is highly variable, 2 Table of Contents depending on the countless factors that affect crops.The Company believes that many additional applications for its automated inspection systems exist in other food processing markets and non-food markets. The principal potato market served by the Company’s systems is potato strips (commonly referred to as french fries in the United States).Potato strips have historically accounted for a very large portion of the frozen potato products produced in the U.S. and, with the expansion of American-style fast food chains in other countries, this market is growing internationally.Recently, domestic investment in new potato strip processing facilities in North America has flattened, in comparison to historical levels, but demand remains strong in North America for new systems that improve yields and enhance product quality and food safety.Although the Company has successfully been diversifying into other food and non-food markets in recent years to reduce dependence on this market, potato strips remain an important market along with other potato products such as wedges, curly fries, formed products, whole potatoes and potato chips. Other important markets within the food processing industry are fruits and vegetables, including both fresh-cut produce and processed products that may ultimately be canned or frozen for institutional and retail customers.Because foreign material and product defects plague these field-harvested products, automated sorting enhances the quality and safety of the product while improving yields and reducing labor costs.The Company’s principal fruit and vegetable markets are fresh, frozen, canned and dehydrated green beans, corn, carrots, peas, onions, berries, cranberries, pears and peaches, as well as ready-to-eat fresh-cut salads and tree nuts. The Company believes that selected areas of thefood processing industry will continue to present opportunities for growth.In general, food processing companies remain financially viable, but are increasingly coming under pressure to increase profitability and improve product safety while maintaining or reducing prices for their own products.By offering equipment that increases yields, enhances product quality and food safety, and results in reduced processing costs, the Company believes it is well positioned to satisfy the needs of the industry, allowing for expanded sales of equipment to food processing companies in the future. Seasonal fluctuations in the potato, fruit, and vegetable processing industries cause the Company to experience some predictable seasonality of orders and shipments.Typically, orders and shipments for this industry tend to be lower during the Company’s first two fiscal quarters of the year than the second half of the fiscal year.Other food markets served by the Company, such as snack, bakery, dairy, poultry, and seafood products, are less seasonal in nature, as are the Company’s non-food markets. Non-food Industries – Tobacco, Pharmaceuticals and Nutraceuticals Processors, manufacturers and packagers in several non-food industries are interested in automated inspection systems that reduce costs, increase yields, and improve product quality and safety.The Company’s primary non-food markets include the tobacco industry, pharmaceuticals and nutraceuticals. The tobacco industry accounted for less than 5% of the Company’s sales in fiscal 2011.With systems that remove non-tobacco related material from primary processing lines and threshing lines, the Company helps tobacco processors maximize product quality.In 2009, the Company entered into an original equipment manufacturer (OEM) distribution agreement with Hauni Maschinenbau AG, a leading supplier of equipment to the tobacco industry.The agreement gives Hauni exclusive rights to market the Company’s equipment to tobacco processors worldwide and makes Key Technology the sole supplier of optical sorting equipment to Hauni for the tobacco market. In fiscal 2011, the pharmaceutical and nutraceutical industry, which is served by the Company’s pharmaceutical product line, SYMETIX®, also represented less than 5% of the Company’s sales.SYMETIX’s continuous high-volume optical inspection systems for softgels and tablets remove defects and foreign capsules and tablets from the product stream.These systems are of interest to brand owners, product manufacturers, and contract packers looking to assure product quality while reducing labor costs. The Company entered into an agreement in fiscal 2010 with Proditec SAS for the sale and distribution of products from Key’s SYMETIX group. Proditec, headquartered in France, is a leading manufacturer of automated, solid dose pharmaceutical inspection systems based on machine vision technology.Under the terms of the agreement, Proditec will sell SYMETIX products for softgel inspection and processing in Europe, Asia, and South 3 Table of Contents America. At the same time, Proditec and Key will work together to promote and sell inspection solutions in the pharmaceutical and nutraceutical markets in North America.Key owns a 15% minority interest in Proditec SAS. Products The following table sets forth sales by product category for the periods indicated (in thousands): Fiscal Year Ended September 30, Automated inspection systems $ 46
